Citation Nr: 1201632	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-27 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for psychiatric disability claimed as depression, to include on a secondary basis.

2.  Entitlement to a rating excess of 20 percent for service-connected diabetes mellitus with diabetic retinopathy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to March 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of April 2008 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The issue of entitlement to service connection for depression is addressed in the REMAND that follows the ORDER section of this decision. 


FINDING OF FACT

The service-connected diabetes mellitus with diabetic retinopathy is manifested by requirement for insulin and restricted diet, but not by requirement for regulation of activities.


CONCLUSION OF LAW

The criteria for rating in excess of 20 percent for diabetes mellitus with diabetic retinopathy are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided adequate VCAA notice in November 2007 and December 2007 letters, prior to the April 2008 rating decision on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  In addition, Social Security Administration records have also been associated with the Veteran's claims files.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

The Veteran has been afforded appropriate VA examinations, most recently in May 2010.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased significantly in severity since that examination.  The Veteran has also been afforded an opportunity for a hearing before a DRO or before the Board, but declined to do so. 

Accordingly, the Board will address the merits of the Veteran's claim.  

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

Diabetes mellitus (DM) is rated under 38 C.F.R. § 4.120, Diagnostic Code 7913.  The rating criteria for Diagnostic Code 7913 are as follows. 

A 10 percent rating is warranted for DM that is manageable by restricted diet alone.

A 20 percent rating is warranted for DM requiring insulin and restricted diet; or oral hypoglycemic agent and restricted diet.

A 40 percent rating is warranted for DM requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  

A 60 percent rating is warranted for DM requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice-a-month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  

A 100 percent rating is warranted for DM requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

Per Note (1) to Diagnostic Code 7913, compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation, while noncompensable complications are considered part of the diabetic process.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

Of note, the Veteran has been granted service connection for peripheral neuropathy of the upper and lower extremities as secondary to diabetes mellitus, and he also has special monthly compensation for loss of a creative organ as secondary to diabetes mellitus.  These secondary disabilities are separately rated and are not at issue in this appeal.  The Veteran has, however, specifically requested that he be assigned separate evaluations for his diabetic retinopathy.  

Again, a 40 percent rating is warranted for diabetes mellitus if, in addition to requiring insulin and restricted diet for control, regulation of activities is required.  As explained below, the record establishes that the Veteran has consistently restricted his diet for control, but the disability does not require the Veteran to regulate his activities.

Historically, the Veteran was awarded service connection for diabetes mellitus in a March 2005 rating decision, effective November 18, 2004.  The Veteran filed the instant claim for increase in January 2007.  In a rating decision dated in June 2010, the RO found clear and unmistakable (CUE) error in the effective date assigned for the grant of service connection for diabetes mellitus with non-proliferative retinopathy.  The effective date assigned was January 30, 2001.  

The Board notes that VA outpatient treatment records show the Veteran is receiving continuing treatment for his diabetes mellitus, including insulin injections, but has no restrictions of activities due to diabetes mellitus.  

An August 2006 letter from the Veteran's treating physician notes that his severe heart disease impairs his ability to exercise, and that the Veteran has been advised to not engage in strenuous physical activity.  The physician stated that the Veteran may walk at a reasonable pace and should be able to perform desk work.  

In response to the instant claim for increased rating, the Veteran was afforded a VA examination in May 2010.  He was noted to have insulin dependent diabetes mellitus, poorly controlled.  The Veteran complained of burning pain in both feet, and progressively worse symptoms.  The Veteran was noted to have episodes of hypoglycemia or ketoacidosis, but they did not require hospitalizations.  He required visits to a diabetic care practitioner monthly or less often for these episodes.  The Veteran had a restricted diet, but was not restricted in his ability to perform strenuous activities.  He was noted to have lost 20 percent of his baseline weight.  

Also in May 2010, the Veteran was afforded a VA examination of the eyes.  He was found to have mild, non-proliferative diabetic retinopathy of both eyes.  Corrected vision in both eyes was 20/20.  The Veteran denied any acute complaints, but noted mild, dry eye symptoms.  

On review of the evidence above, the Veteran clearly is insulin-dependent and has requirement for restricted diet so his current 20 percent evaluation is appropriate.  At issue is whether the Veteran's diabetes mellitus requires regulation of activities, which would show entitlement to a higher rating of 40 percent.

The rating criteria define "regulation of activities" as avoidance of strenuous occupational and recreational activities.  The Veteran in this case has been unable to articulate any strenuous occupational or recreational activities from which his diabetes mellitus precludes his participation.  The Board notes that the only restriction of activities is noted in an August 2006 letter by the Veteran's treating physician stating that the Veteran should avoid strenuous activities.  This restriction, however, is in relation to his severe heart disease, rather than his diabetes mellitus.  

The VA examiner in May 2010 stated after review of the file and examination of the Veteran that there was no regulation of activities required due to the Veteran's diabetes mellitus.  Thus, the most competent and probative medical opinion of record demonstrates there is no demonstrable regulation of activities required as a result of diabetes mellitus.

In regard to other symptoms that could show entitlement to higher rating, the Veteran has not asserted, and the file does not show, any episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice-a-month visits to a diabetic care provider.  Again, the May 2010 VA examination report shows that the Veteran sees his diabetic care practitioner monthly or less for his hypoglycemic reactions, and the clinical evidence of record does not show otherwise.  

In this case the Board also finds the statements by the Veteran to be credible in describing his own symptoms.  However, even affording those statements full credibility, they do not show symptoms warranting a higher evaluation. 

The Board further notes that the Veteran's diabetic retinopathy is now shown to be productive of any appreciable symptomatology or any decrease in corrected visual acuity so a higher or separate compensable rating is not warranted on the basis of the diabetic retinopathy.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected disability are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

The Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is currently in receipt of a 100 percent rating, and therefore the issue of entitlement to TDIU is moot.  

In sum, the Board has found the criteria for rating higher than 20 percent for the service-connected diabetes mellitus are not met.  Accordingly, the claim must be denied.

Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 


ORDER

A rating in excess of 20 percent for diabetes mellitus with retinopathy is denied.  






REMAND

The Board finds that further development needs to be performed with respect to the Veteran's claim of service connection for depression before adjudication of the claim.  

The Veteran initially claimed service connection for depression in November 2007.  The RO denied service connection in April 2008 finding no current diagnosis of a psychiatric disability.  In later correspondence from the Veteran, he contended that his heart condition, his diabetes mellitus, and/or his erectile dysfunction caused or worsened his depression.  Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

VA outpatient treatment records reflect the Veteran's complaints of depressive symptoms, but has not been assessed a concrete clinical psychiatric diagnosis.  The Veteran has not been afforded a VA examination in conjunction with his secondary service-connection claim, and the Board has determined that the Veteran should be afforded a VA examination to determine the nature and etiology of all currently present acquired psychiatric disorders. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide all required notice in response to the claim for service connection for psychiatric disability on a secondary basis. 

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim. 

3.  Then, the RO or the AMC should afford the Veteran an examination by a psychologist or psychiatrist to determine the nature and etiology of any acquired psychiatric disorders present during the period of this claim.  

The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on review of the file and examination of the Veteran, the examiner should state a medical opinion with respect to each acquired psychiatric disorder present during the period of this claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder is etiologically related to active service.  

The examiner should also provide an opinion with respect to each acquired psychiatric disorder currently present or present at any time during the pendency of the claim as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's service-connected disabilities.

The rationale for each opinion expressed must be provided. 

4.  The RO or the AMC should undertake any other development it determines to be warranted. 

5.  Then, the RO or the AMC should readjudicate the Veteran's claim on appeal on a de novo basis.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


